DETAILED ACTION
Acknowledgements
The amendment filed 12/15/2020 is acknowledged.
Claims 1-7 and 9-18 are pending.
Claims 1-7 and 9-18 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-7, 10 and 12-18 are amended.

Regarding applicant’s arguments on Rejections under 35 U.S.C. §112, the arguments are moot in light of the amendment.

Regarding applicant’s arguments on Rejections under 35 U.S.C. §103, the arguments have been fully considered.  However, examiner respectfully disagrees.
Applicant asserts “the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented.”  Examiner respectfully disagrees.  For example, claim 1 limitation “receiving, at the multi-tenant transaction database and from the seller, an asset token comprising an identification tag corresponding to the asset owned by the seller and comprising identification information of the transaction, wherein the identification tag comprises a digitally signed encrypted identification tag, wherein generating the digitally signed encrypted identification tag comprises 
With respect to “Applicant’s previously presented remarks regarding the references are incorporated by reference herein….Applicant respectfully submits that both Eldridge and Povolny fail to overcome the deficiencies of Stefik.”, the argument is moot as Eldridge and Povolny are not been used in the rejection of the Office Action dated 9/15/2020.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-7, 10, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1, 4, 6-7, 10, 12-13, 15 and 17-18 are directed to human.  Claim 1 recites “responsive to receiving a transformation request, decrypting, by the requesting entity, the identification tag…that the requesting entity uses when redeeming the asset…”, claim 4 recites “wherein responsive to receiving a transformation request further comprises encrypting, by the requesting entity, the identification tag using a public key of the requesting entity.”, claims 6-7 recite “wherein the adding an encryption key comprises adding, by the seller, the encryption key...”, Claim 10 recites “comprising encrypting, by the seller, the at least one electronic file …”, claims 12-13 recite “wherein the computer readable program code comprises code decrypting, …by the requesting entity, …a redeemable ticket…the requesting entity uses when redeeming…”, claim 15 recites “wherein the responsive to receiving a transformation request further comprises encrypting, by the requesting entity, the identification tag…”, and claims 17-18 recite “adding an encryption key comprises adding, by the seller, the encryption key…”, Given the language its broadest reasonable interpretation, “seller” and “requesting entity” can be human.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claims 1 and 12-13, following limitations are new matter as they are not supported by the Specification. 
“receiving, at the multi-tenant transaction database and from the seller, an asset token comprising an identification tag corresponding to the asset owned by the seller and comprising identification information of the transaction, wherein the identification tag comprises a digitally signed encrypted identification tag, wherein generating the digitally signed encrypted identification tag comprises adding an encryption key to the identification tag and applying a digital signature to the identification tag comprising the encryption key;”  Specification PGPub para 0024 discloses “A digitally signed encrypted identification tag representing an asset may be generated by applying a digital signature to the identification tag wherein such processing involves applying a hash function (e.g., a one-way hash function) to an encrypted form of the identification tag. Alternatively, such processing may involve applying a hash function to the plaintext or cleartext form of the identification tag.”  However, the specification is silent on “wherein generating the digitally signed encrypted identification tag comprises adding an encryption key to the identification tag and applying a digital signature to the identification tag comprising the encryption key;”.  For the purposes of examination, these limitations are being interpreted as “receiving, at the multi-tenant transaction database and from the seller, an asset token comprising an identification tag corresponding to the asset owned by the seller and comprising identification information of the transaction, wherein the identification tag comprising a digital signature;”
adding, by the seller, the encryption key”.
Claims 2-7, 9-11 and 14-18 are also rejected as each depends on claims 1 and 13 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 12-13 are directed to “An apparatus for securely transferring an asset…comprising: at least one processor; and a computer readable storage medium…” and “A computer program product for securely transferring an asset…the computer program product comprising: a computer readable storage medium…” respectively.  However, the claims recite “…decrypting,…by the requesting entity, the identification tag…”.  It is unclear the claim is directed to apparatus, computer program product or the requesting entity.  (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Similarly, claims 15 recites “The computer program product of claim 13, wherein responsive to receiving a transformation request further comprises encrypting, by the requesting entity, the identification tag…” and claims 17-18 recite “The computer program product of claim 13, adding an encryption key comprises adding, by the seller, the encryption key…”,  It is unclear the claim 15 is directed to the computer program product or the requesting entity, and claims 17-18 are directed to the computer program product of the seller.  (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 14-18 are also rejected as each depends from claim 13.

Unclear
Claims 1 and 12-13 recite “responsive to receiving a transformation request, decrypting, by the requesting entity, the identification tag using the corresponding private key and providing, at the multi-tenant transaction database and to the requesting entity, a redeemable ticket comprising a representation of the asset that the requesting entity uses when redeeming the asset outside of the multi-tenant transaction database.” These render the claims indefinite.  First, it is unclear why the requesting entity directing the transformation request to itself.  Second, a decryption can only occur after an encryption took place. However, the identification tag was not encrypted prior this decryption. According to claims 1 and 12-13 limitation “receiving,.. an asset token comprising an identification tag…, wherein generating the digitally signed encrypted identification tag comprises adding an encryption key to the identification tag and applying a digital signature to the identification tag comprising the encryption key;”, only a digital signature is applied to the identification tag but not encryption.  Last, it is unclear what the multi-tenant transaction database provides to the requesting entity after the requesting entity has transformed and obtained the redeemable ticket.  For the purpose of the examination, the limitation is been interpreted as “verifying digital signature”.
encrypting, by the requesting entity, the identification tag using a public key of the requesting entity.”  This renders claims 4 and 15 indefinite because it is unclear why the requesting entity encrypting the identification tag with its public key after it decrypted the identification tag with its private key.  
Claims 2-7, 9-11 and 14-18 are also rejected as each depends from claims 1 and 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US5629980A (“Stefik et al.”), in view of US Application US20170046698A1 (“Haldenby et al.”), and in further view of US Grant Publication US10354325 B1 (“Skala et al.”). 

Regarding claims 1, 12 and 13, Stefik et al. teaches:
at least one processor; (FIG. 12; col 14 ln 13-15)
a computer readable storage medium storing computer readable program code that when executed by the at least one processor, cause the processor to perform the steps of: (FIG. 12; col 14 ln 13-15, 22-27)
receiving, at the multi-tenant transaction database and from the seller, an asset token comprising an identification tag corresponding to the asset owned by the seller and comprising identification information of the transaction, (FIG. 1 101 & 102, Fig. 7 item 701; col 7 ln 8-14; col 9 ln 50 – 66, col 10 table 1)
responsive to receiving a transfer request, receiving, at the multi-tenant transaction database, an authorization authorizing completion of the transfer request and (FIG. 1 105; col 7 ln 24-29)

Stefik et al. does not teach:
wherein the identification tag comprising a digital signature; 
placing, within the multi-tenant transaction database, the asset token at an address of the seller on the multitenant transaction database, wherein the identification tag comprises identification information of the asset, wherein the identification tag comprises a public key having a corresponding private key; 
receiving, at the multi-tenant transaction database, a request selected from the group consisting of: a transfer request requesting transfer of the asset token from the address of the seller to an address, on the multi-tenant transaction database, of the purchaser and a transformation request requesting transformation of the asset token into a redeemable ticket; 
transferring, at the multi-tenant transaction database, the asset token to the purchaser, wherein the transferring comprises moving the asset token from the address of the seller to an address of the purchaser on the multi-tenant transaction database; 
verifying digital signature. 
However, Haldenby et al. teaches:
wherein the identification tag comprising a digital signature; (Fig. 2; para 0025)
wherein the identification tag comprises identification information of the asset, wherein the identification tag comprises a public key having a corresponding private key; (Fig. 2; paras 0025, 0058-0059, 0061)
verifying digital signature. (paras 0059, 0061, 0086, 0090)


Stefik et al. and Haldenby et al.  do not teach:
placing, within the multi-tenant transaction database, the asset token at an address of the seller on the multitenant transaction database,
receiving, at the multi-tenant transaction database, a request selected from the group consisting of: a transfer request requesting transfer of the asset token from the address of the seller to an address, on the multi-tenant transaction database, of the purchaser and a transformation request requesting transformation of the asset token into a redeemable ticket; 
transferring, at the multi-tenant transaction database, the asset token to the purchaser, wherein the transferring comprises moving the asset token from the address of the seller to an address of the purchaser on the multi-tenant transaction database; 
However, Skala et al. teaches: 
placing, within the multi-tenant transaction database, the asset token at an address of the seller on the multitenant transaction database, (col 69 ln 34-46)
receiving, at the multi-tenant transaction database, a request selected from the group consisting of: a transfer request requesting transfer of the asset token from the address of the seller to an address, on the multi-tenant transaction database, of the purchaser and a transformation request requesting transformation of the asset token into a redeemable ticket; (col 80 ln 40-50)
transferring, at the multi-tenant transaction database, the asset token to the purchaser, wherein the transferring comprises moving the asset token from the address of the seller to an address of the purchaser on the multi-tenant transaction database; (col 75 ln 62 - col 76 ln 5)


With respect to claim 2, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Stefik et al. further discloses:
the transfer request comprises a monetary amount corresponding to the asset token within the transfer. (col 2 ln 20-22; col 44 ln 44-46)

With respect to claim 3, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Stefik et al. further discloses:
the authorization comprises a transaction, the transaction comprising confirmation the purchaser has provided the monetary amount to the seller. (col 2 ln 20-22; col 7 ln 8-11, ln 25-30)

With respect to claims 4 and 15, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Haldenby et al. further discloses:
wherein responsive to receiving a transformation request further comprises encrypting, by the requesting entity, the identification tag using a public key of the requesting entity.(para 0025)

Regarding claim 5 and 16 Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above. Skala et al. further discloses:
the transfer request comprises a time limit comprising a length of time the transfer request and receipt of the authorization is valid. (col 46 ln 52-56)

With respect to claims 6 and 17, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above. Haldenby et al. further discloses:
wherein the adding an encryption key comprises adding, by the seller, the encryption key using a public key encryption. (Fig. 2; para 0025)

With respect to claims 7 and 18, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Haldenby et al. further discloses:
wherein the adding an encryption key comprises adding, by the seller, the encryption key using a key agreement public key. (Fig. 2; para 0025)

With respect to claim 9, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Stefik et al. further discloses:
the asset comprises a digital representation comprising at least one electronic file. (col 9 ln 21-23)

With respect to claim 10, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Stefik et al. further discloses:
comprising encrypting, by the seller, the at least one electronic file and transmitting the encrypted at least one electronic file independently from the multi-tenant transaction database. (col 9 ln 47-49; FIG. 17 1703; cl 27 ln 14-19, ln 62-67)

With respect to claim 11, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Stefik et al. further discloses:
the transfer request comprises an identification address of the purchaser.(col 35 ln 6-10)

With respect to claim 14, Stefik et al. in view of Haldenby et al., and in further view of Skala e al. disclose all the limitations as described above.  Stefik et al. further discloses:
the transfer request comprises a monetary amount corresponding to the asset token within the transfer (col 2 ln 20-22; col 44 ln 44-46)
the authorization comprises a transaction, the transaction comprising confirmation the purchaser has provided the monetary amount to the seller. (col 2 ln 20-22; col 7 ln 8-11, ln 25-30)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685